HENLEY, Senior Circuit Judge,
concurring in part and dissenting in part.
I respectfully disagree with so much of this court’s action as reverses the judgment of the district court. I have no quarrel with the majority’s holding that the adverse exit recommendations with respect to Nickels must be expunged if they were motivated by anti-union animus. However, I cannot agree with the conclusion that the district court’s finding with respect to Nickels are clearly erroneous. In my opinion, the majority speculates when it infers from the cold record that the exit recommendations were based on Nickels’ union activities. I believe this was an inference which the district court certainly could have drawn, but was not one which it was required to draw.
Nickels may well have had a disruptive influence at HSRC which was separate and apart from his union activities. Nickels himself testified that he was a part of a “team effort” at HSRC and that trust and respect between staff members were essential to the success of the program. The district court found that Nickels’ argumentative attitude at staff meetings caused the meetings to become tense and uncomfortable. The court properly could have found that it was not Nickels’ union activities per se which motivated the exit recommendations but was instead the disrespectful and resentful manner in which he pursued his concerns. In short, I am not left with a definite and firm conviction that the district court made a mistake in concluding as it did. I would affirm as to Nickels as well as to Peterson.